DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the claims of Group I, claims 1-11 and 18-20 in the reply filed on 02/21/2022 is acknowledged.
Claims 12-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected ‘a method of operating a washing machine appliance (Group II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/21/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-11 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “identifying a sound signature by analyzing the spectrogram using an image recognition process” in line 13. It is unclear as to what the Applicant intends to convey by use of phrase “sound signature” and how it is different from the claimed “sound signal” in line 9 and claimed sound signature that is specifically associated with sounds generated from bearing, 
Claim 1 recites the limitation “identifying a sound signature by analyzing the spectrogram using an image recognition process” in line 13. Since this claimed process is used to identify a “sound” signature, and since literature (see Kim et al. (US 20200152138 A1) reference below) suggests that image recognition processes are different from sound/audio recognition processes, the use of term “image” for identifying sound seems ambiguous, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue.
Claims 2-11 and 18-20 are rejected as containing the same indefiniteness issues as above in base claim 1, from which these depend.
Claim 8 recites the limitation “operating characteristic” in line 4. Applicant has used the term characteristic with regards to bathe acoustic signature (see specification [0032]) and operating characteristic (see specification [0051]) without disclosing what the term characteristic meant, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malcher et al. (US20110000100A1) in view of Kim et al. (US 20200152138 A1 with a filing date: 2019-10-11).
Regarding claim 1-3, 5-7 and 18-20, Malcher et al teaches a washing machine 6 (FIG. 2) has a detergent-solution container 7 (wash tub) defining a wash chamber [0054], in which a drum 2 (wash basket) holding the laundry 32, rotatably supported and run by a motor 3, an acoustic sensor (microphone, [0014]) to measure acoustic signal of a washing machine component (drum [0021], pump [0024]) when placed on it, to ensure its proper functioning [0016], a control device, in which an acoustic reference signal is stored (claim 20) [0012], the acoustic signals registered as a sonogram [0018], the measured acoustic signal is preferably compared with a reference signal stored in the control device [0038], the sonogram (sound spectrogram) describes a relationship between individual frequencies and the intensity of the sound (amplitude) over time [0031, when a difference (ΔS) between the measured acoustic signal (identifying sound signature) and the reference signal for a spinning step stored in the control device is exceeded, a rotational speed of the drum is reduced (adjusting the parameter/ limiting a spin speed) [0006] [0040] and hence adjusts an operating cycle based on the sonogram [0003], where in the measured acoustic signal (sound signature) is compared/analyzed using a comparator (claims 20, 38)[0042].
Malcher does not explicitly teach that the spectrogram is analyzed using an image recognition process; the image recognition process uses artificial intelligence (AI) to analyze the spectrogram; the image recognition process comprises a convolution neural network (CNN).
In the analogous art of Image and audio processing apparatus and operating methods, Kim teaches an image and audio processing apparatus 200 capable of controlling an audio signal (spectrogram), including a processor 220 configured to detect characteristic information of an audio signal based on analyzing the audio signal (abstract), processor 220 may execute one or more instructions stored in the memory 210, and detect characteristic information of the image signal and characteristic information of the audio signal by analyzing the image signal and the audio signal of the content in units of scenes by using a learning model using one or more neural networks stored in the memory 210, and may control at least one of the image or audio signal of the unit (e.g., scene) by using the detected characteristic information of at least one of the image or audio signals [0075], the neural network may perform recognition (e.g., image recognition, voice/sound recognition) so as to recognize characteristic information from at least one of the image and/or audio signals and learn a method of controlling at least one of the image and audio signals, based on supervised learning that has at least one of the image signal or the audio signal in units of scenes as input values, and unsupervised learning that finds a pattern for recognizing the characteristic information from the image and audio signals by self-learning kinds/types of data that are required to detect the characteristic information respectively from the image and/or audio signals without any supervision [0076], this neural network operation may include a convolution neural network (CNN) operation [0077].

Regarding claim 4, the combination of Malcher and Kim teaches the washing machine detailed above and the control device of this washing machine would be fully capable of learning plurality of sound signatures associated with various operating conditions because of the previously detailed neural network learning methods ([0003] [0006] Malcher, [0135] Kim). 
Regarding claim 8, the combination of Malcher and Kim teaches the washing machine detailed above. Malcher further teaches a display means 36 for reproducing the acoustic signal measured by the acoustic sensor that can display (user notification) the operating state and/or a malfunction of the laundry treatment appliance for example when measuring an acoustic signal that differs to a predefined extent from a predefined average sound level, the pump is halted or, in the case of a controllable pump, the rotational speed of the pump is changed ([0024] [0033-0036], Malcher).
Regarding claim 9, the combination of Malcher and Kim teaches the washing machine detailed above. Malcher further teaches that imbalances (possibly due to unwashable items) that may lead to material fracture can be indicated on the basis of characteristic noises such as cracking or tearing [0017] and a rotational speed of the drum is reduced (parameter adjustment) [0040]. Malcher does not explicitly teach that the wash cycle is fully stopped. 
However, Malcher teaches that the pump is switched off when difference ΔS falls below predefined value [0041]. 

Regarding claim 10, the combination of Malcher and Kim teaches the washing machine detailed above. Kim further teaches a communicator 1030 that receives control signal from a control device 101 according to the control of the processor 1020 [0130] [0136] and that connects the image and audio processing apparatus 1000 to an external device (e.g., a server) (transmitting the spectrogram to a remote server for analysis) and also obtains information (receiving analytic feedback) regarding a learning model based on one or more neural networks from an external server [0135]. Also, the communicator 1030 may obtain new information from the external server with a preset cycle, in order to update information that may be used to analyze at least one of the image signal and the audio signal stored in the memory 1090 ([0138], Kim). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the washing machine of Malcher to include a communicator (of Kim) as part of the Image and audio processing apparatus all in order to achieve the predictable result of establishing a communication interface with external server ([0135], Kim).
Regarding claim 11, the combination of Malcher and Kim teaches the washing machine detailed above. Malcher further teaches that the acoustic sensor (ex: microphone [0014]) can be arranged on the control device itself (claim 31, Malcher) while Kim further teaches that the image and audio processing apparatus 100 that is controlled by the control device 101 can be completely remote ([0043], Kim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711